
	
		II
		111th CONGRESS
		1st Session
		S. 1266
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2009
			Ms. Klobuchar (for
			 herself, Mr. Warner, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to direct the
		  Secretary of Transportation to require that broadband conduit be installed as
		  part of certain highway construction projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Conduit Deployment Act of
			 2009.
		2.Inclusion of
			 broadband conduit installation in certain highway construction
			 projectsChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
			
				330.Inclusion of
				broadband conduit installation in certain highway construction
				projects
					(a)In
				generalThe Secretary shall
				require States to install broadband conduit in accordance with this section as
				part of any covered highway construction project.
					(b)Installation
				requirementsIn carrying out subsection (a), the Secretary shall
				ensure with respect to a covered highway construction project that—
						(1)an appropriate number of broadband
				conduits, as determined by the Secretary, are installed along such highway to
				accommodate multiple broadband providers, with consideration given to the
				availability of existing conduits;
						(2)the size of each
				such conduit is consistent with industry best practices and is sufficient to
				accommodate potential demand, as determined by the Secretary; and
						(3)hand holes and
				manholes for fiber access and pulling with respect to each such conduit are
				placed at intervals consistent with industry best practices, as determined by
				the Secretary.
						(c)StandardsThe
				Secretary shall establish standards to carry out subsection (b) that consider
				population density in the area of a covered highway construction project, the
				type of highway involved in such project, and existing broadband access in the
				area of such project.
					(d)Pull
				tapeThe Secretary shall ensure that each broadband conduit
				installed pursuant to this section includes a pull tape and is capable of
				supporting fiber optic cable placement techniques consistent with industry best
				practices, as determined by the Secretary.
					(e)Depth of
				installationThe Secretary
				shall ensure that each broadband conduit installed pursuant to this section is
				placed at a depth consistent with industry best practices, as determined by the
				Secretary, and that, in determining the depth of placement, consideration is
				given to the location of existing utilities and the cable separation
				requirements of State and local electrical codes.
					(f)DefinitionsIn
				this section, the following definitions apply:
						(1)BroadbandThe
				term broadband means an Internet Protocol-based transmission
				service that enables users to send and receive voice, video, data, graphics, or
				a combination thereof.
						(2)Broadband
				conduitThe term broadband conduit means a conduit
				for fiber optic cables that support broadband or, where appropriate, wireless
				facilities for broadband service.
						(3)Covered highway
				construction projectThe term
				covered highway construction project means a project to construct
				a new highway or to construct an additional lane or shoulder for an existing
				highway that is commenced after the date of enactment of this section and that
				receives funding under this title.
						(g)Waiver
				authorityThe Secretary may waive the application of this section
				or any provision therein if the Secretary determines such waiver appropriate
				with respect to a covered highway construction project.
					(h)Coordination
				with FCCIn carrying out this section, the Secretary shall
				coordinate with the Federal Communications Commission as the Secretary
				determines appropriate, including in making determinations with respect to
				potential demand under subsection (b)(2) and existing broadband access under
				subsection
				(c).
					.
		3.Clerical
			 amendmentThe analysis for
			 chapter 3 of title 23, United States Code, is amended by adding at the end the
			 following:
			
				
					330. Inclusion of broadband conduit
				installation in certain highway construction
				projects.
				
				.
		
